      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Brian Whitaker                           Case No.
12
                 Plaintiff,
13
           v.                                     Complaint For Damages And
                                                  Injunctive Relief For
14
         QIA SR San Francisco Operating           Violations Of: Americans With
         LLC, a Delaware Limited Liability        Disabilities Act; Unruh Civil
15
         Company;                                 Rights Act
16
                Defendant,
17
18
19
20         Plaintiff Brian Whitaker complains of QIA SR San Francisco Operating
21   LLC, a Delaware Limited Liability Company, (“Defendant”), and alleges as
22   follows:
23
24     PARTIES:
25     1. Plaintiff is a California resident with physical disabilities. He is
26   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
27   injury. He is a quadriplegic. He uses a wheelchair for mobility.
28     2. Defendant QIA SR San Francisco Operating LLC, a Delaware Limited


                                            1

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 2 of 11




1    Liability Company owns and operates the St. Regis San Francisco Hotel,
2    located at 125 3rd St., San Francisco, California, currently and at all times
3    relevant to this complaint.
4      3. Plaintiff does not know the true names of Defendants, their business
5    capacities, their ownership connection to the property and business, or their
6    relative responsibilities in causing the access violations herein complained of,
7    and alleges a joint venture and common enterprise by all such Defendants.
8    Plaintiff is informed and believes that each of the Defendants herein, is
9    responsible in some capacity for the events herein alleged, or is a necessary
10   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
11   the true names, capacities, connections, and responsibilities of other
12   Defendants are ascertained.
13
14     JURISDICTION:
15     4. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     5. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district
25
26     PRELIMINARY STATEMENT
27     7. This is a lawsuit challenging the reservation policies and practices of a
28   place of lodging. Plaintiff does not know if any physical or architectural


                                               2

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 3 of 11




1    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
2    violated any construction-related accessibility standard. Instead, this is about
3    the lack of information provided on the hotel’s reservation website that would
4    permit plaintiff to determine if there are rooms that would work for him.
5      8. After decades of research and findings, Congress found that there was
6    a “serious and pervasive social problem” in America: the “discriminatory
7    effects” of communication barriers to persons with disability. The data was
8    clear and embarrassing. Persons with disabilities were unable to “fully
9    participate in all aspects of society,” occupying “an inferior status in our
10   society,” often for no other reason than businesses, including hotels and
11   motels, failed to provide information to disabled travelers. Thus, Congress
12   decided “to invoke the sweep of congressional authority” and issue a “national
13   mandate for the elimination of discrimination against individuals with
14   disabilities,” and to finally ensure that persons with disabilities have “equality
15   of opportunity, full participation, independent living” and self-sufficiency.
16     9. As part of that effort, Congress passed detailed and comprehensive
17   regulations about the design of hotels and motels. But, as importantly,
18   Congress recognized that the physical accessibility of a hotel or motel means
19   little if the 61 million adults living in America with disabilities are unable to
20   determine which hotels/motels are accessible and to reserve them. Thus,
21   there is a legal mandate to provide a certain level of information to disabled
22   travelers.
23     10. But despite the rules and regulations regarding reservation procedures,
24   a 2019 industry article noted that: “the hospitality sector has largely
25   overlooked the importance of promoting accessible features to travelers.”
26     11. These issues are of paramount important. Persons with severe
27   disabilities have modified their own residences to accommodate their unique
28   needs and to ameliorate their physical limitations. But persons with disabilities


                                             3

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 4 of 11




1    are never more vulnerable than when leaving their own residences and having
2    to travel and stay at unknown places of lodging. They must be able to ascertain
3    whether those places work for them.
4
5      FACTUAL ALLEGATIONS:
6      12. Plaintiff planned on making a trip in October of 2020 to the San
7    Francisco, California, area.
8      13. He chose the St. Regis San Francisco Hotel, located at 125 3rd St., San
9    Francisco, California, because this hotel was at a desirable price and location.
10     14. Due to Plaintiff’s condition, he is unable to, or seriously challenged in
11   his ability to, stand, ambulate, reach objects, transfer from his chair to other
12   equipment, and maneuver around fixed objects.
13     15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
14   information about accessible features in hotel rooms so that he can confidently
15   book those rooms and travel independently and safely.
16     16. On October 1, 2020, while sitting bodily in California, Plaintiff went to
17   the      St.     Regis         San    Francisco      Hotel      website       at
18   https://marriott.com/hotels/hotel-rooms/sfoxr-the-st-regis-san-francisco/ to
19   book an accessible room.
20     17. This website reservation system is owned and operated by the
21   Defendants and permits guests to book rooms at the St. Regis San Francisco
22   Hotel.
23     18. Plaintiff found that there was insufficient information about the
24   accessible features in the “accessible rooms” at the Hotel to permit him to
25   assess independently whether a given hotel room would work for him.
26     19. For example, Plaintiff has had tremendous difficulty using desks and
27   tables that did not provide knee and toe clearance for a wheelchair user to pull
28   up and under the table/desk. Here, the Hotel reservation website provides no


                                            4

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 5 of 11




1    information about the accessibility of the table/desk in the accessible
2    guestroom. This leaves Plaintiff unsure he will be able to use the table/desk in
3    the Hotel room, which is important to him, so he can eat.
4      20. As another example, the website merely states that the restaurant is
5    “accessible”. What does this mean? Are the tables accessible? Is the path of
6    travel to the tables accessible? Plaintiff cannot independently verify what
7    Defendant means when it says in a conclusory fashion that the restaurant is
8    “accessible.” Without accessible tables, Plaintiff cannot eat at the restaurant.
9    Without accessible paths of travel to the table, Plaintiff will not be able to reach
10   the table.
11     21. As another example, Plaintiff needs to know that the bed has a
12   compliant clear space next to it so he can safely transfer from his wheelchair to
13   the bed. Here the Hotel website provides no information about the
14   accessibility of the clear space next to the bed.
15     22. Plaintiff does not need an exhaustive list of accessibility features.
16   Plaintiff does not need an accessibility survey to determine of a room works for
17   him. Plaintiff, like the vast majority of wheelchair users, simply needs a
18   handful of features to be identified and described with a modest level of detail:
19      • For the doors, Plaintiff simply needs to know if he can get into the hotel
20          room and into the bathroom. This is a problem that has created
21          tremendous problems for the Plaintiff in the past. A simple statement
22          that the hotel room entrance and interior doors provide at least 32
23          inches of clearance is enough to provide Plaintiff this critical piece of
24          information about whether he can fit his wheelchair into the hotel
25          rooms.
26      • For the beds themselves, the only thing Plaintiff needs to know (and the
27          only thing regulated by the ADA Standards) is whether he can actually
28          get to (and into) the bed, i.e., that there is at least 30 inches width on the


                                              5

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 6 of 11




1         side of the bed so his wheelchair can get up next to the bed for transfer.
2         This is critical information because Plaintiff cannot walk and needs to
3         pull his wheelchair alongside the bed.
4      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
5         know that it has sufficient knee and toe clearance so that he can use it.
6         A simple statement like “the desk provides knee and toe clearance that
7         is at least 27 inches high, 30 inches wide, and runs at least 17 inches
8         deep” is more than sufficient. Because Plaintiff is confined to a
9         wheelchair, he needs to know this information to determine if the desk
10        is accessible to and useable by him.
11     • For the restroom toilet, Plaintiff only needs to know two things that
12        determine if he can transfer to and use the toilet; (1) that the toilet seat
13        height is between 17-19 inches (as required by the ADA Standards) and
14        (2) that it has the two required grab bars to facilitate transfer.
15     • For the restroom sink, the Plaintiff two things that will determine
16        whether he can use the sink from his wheelchair: (1) can he safely get his
17        knees under the toilet? To wit: does the sink provide the knee clearance
18        (27 inches high, 30 inches wide, 17 inches deep) and is any plumbing
19        under the sink wrapped with insulation to protect against burning
20        contact? The second thing is whether the lavatory mirror is mounted at
21        a lowered height so that wheelchair users can sue it. A simple statement
22        like: “the lavatory sink provides knee clearance of at least 30 inches
23        wide, 27 inches tall and 17 inches deep, all of the under-sink plumbing
24        is wrapped, and the lowest reflective edge of the mirror is no more than
25        40 inches high” would suffice.
26     • Finally, for the shower, Plaintiff needs to know only a handful of things:
27        (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
28        in), (2) whether it has an in-shower seat; (3) that there are grab bars


                                            6

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 7 of 11




1          mounted on the walls; (4) that there is a detachable hand-held shower
2          wand for washing himself and (5) that the wall mounted accessories and
3          equipment are all within 48 inches height.
4      23. This small list of items are the bare necessities that Plaintiff must know
5    to make an independent assessment of whether the “accessible” hotel room
6    works for him. These things comprise the basics of what information is
7    reasonably necessary for Plaintiff (or any wheelchair user) to assess
8    independently whether a given hotel or guest room meets his or her
9    accessibility needs.
10     24. Other accessibility requirements such as slopes of surfaces, whether the
11   hand-held shower wand has a non-positive shut off valve, the temperature
12   regulator, the tensile strength and rotational design of grab bars, and so many
13   more minute and technical requirements under the ADA are beyond what is a
14   reasonable level of detail and Plaintiff does not expect or demand that such
15   information is provided.
16     25. But because the Defendants have failed to identify and describe the core
17   accessibility features in enough detail to reasonably permit individuals with
18   disabilities to assess independently whether a given hotel or guest room meets
19   his accessibility needs, the Defendants fail to comply with its ADA obligations
20   and the result is that the Plaintiff is unable to engage in an online booking of
21   the hotel room with any confidence or knowledge about whether the room will
22   actually work for him due to his disability.
23     26. This lack of information created difficulty for the Plaintiff and the idea
24   of trying to book this room -- essentially ignorant about its accessibility --
25   caused difficulty and discomfort for the Plaintiff and deterred him from
26   booking a room at the Hotel
27     27. Plaintiff travels frequently and extensively, not only for non-litigation
28   reasons but also because he is an ADA tester and actively engaged in finding


                                             7

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 8 of 11




1    law breaking businesses and hauling them before the courts to be penalized
2    and forced to comply with the law.
3      28. As he has in the past, Plaintiff will continue to travel to the San Francisco
4    area on a regular and ongoing basis and will patronize this Hotel once it has
5    been represented to him that the Defendant has changed its policies to comply
6    with the law and to determine if the Hotel is physically accessible as well as
7    complying with required reservation procedures. Plaintiff will, therefore, be
8    discriminated against again, i.e., be denied his lawfully entitled access, unless
9    and until the Defendant is forced to comply with the law.
10     29. Plaintiff has reason and motivation to use the Defendant’s Hotel
11   reservation system and to stay at the Defendant’s Hotel in the future. Among
12   his reasons and motivations are to assess these policies and facilities for
13   compliance with the ADA and to see his lawsuit through to successful
14   conclusion that will redound to the benefit of himself and all other similarly
15   situated. Thus, Plaintiff routinely revisits and uses the facilities and
16   accommodations of places he has sued to confirm compliance and to enjoy
17   standing to effectuate the relief promised by the ADA.
18
19   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
20   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
21   Defendants.) (42 U.S.C. section 12101, et seq.)
22     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint.
25     31. Under the ADA, it is an act of discrimination to fail to make reasonable
26   modifications in policies, practices, or procedures when such modifications
27   are necessary to afford goods, services, facilities, privileges advantages or
28   accommodations to person with disabilities unless the entity can demonstrate


                                             8

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 9 of 11




1    that taking such steps would fundamentally alter the nature of the those goods,
2    services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
3    12182(B)(2)(A)(ii).
4      32. Specifically, with respect to reservations by places of lodging, a
5    defendant must ensure that its reservation system, including reservations
6    made by “any means,” including by third parties, shall:
7                    a. Ensure that individuals with disabilities can make
8                          reservations for accessible guest rooms during the same
9                          hours and in the same manner as individuals who do not
10                         need accessible rooms;
11                   b. Identify and describe accessible features in the hotels and
12                         guest rooms offered through its reservations service in
13                         enough detail to reasonably permit individuals with
14                         disabilities to assess independently whether a given hotel
15                         or guest room meets his or her accessibility needs; and
16                   c. Reserve, upon request, accessible guest rooms or specific
17                         types of guest rooms and ensure that the guest rooms
18                         requested are blocked and removed from all reservations
19                         systems.
20             See 28 C.F.R. § 36.302(e).
21     33. Here, the defendant failed to modify its reservation policies and
22   procedures to ensure that it identified and described accessible features in the
23   hotels and guest rooms in enough detail to reasonably permit individuals with
24   disabilities to assess independently whether a given hotel or guest room meets
25   his or her accessibility needs and failed to ensure that individuals with
26   disabilities can make reservations for accessible guest rooms during the same
27   hours and in the same manner as individuals who do not need accessible
28   rooms.


                                              9

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 10 of 11




1    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
2    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
3    Code § 51-53.)
4      34. Plaintiff repleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11     35. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13     36. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
15   reservation policies and practices.
16     37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
17   and discomfort for the plaintiff, the defendants are also each responsible for
18   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
19
20          PRAYER:
21          Wherefore, Plaintiff prays that this Court award damages and provide
22   relief as follows:
23       1. For injunctive relief, compelling Defendants to comply with the
24   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
25   plaintiff is not invoking section 55 of the California Civil Code and is not
26   seeking injunctive relief under the Disabled Persons Act at all.
27       2. Damages under the Unruh Civil Rights Act, which provides for actual
28   damages and a statutory minimum of $4,000 for each offense.


                                            10

     Complaint
      Case 4:21-cv-00627-DMR Document 1 Filed 01/27/21 Page 11 of 11




1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
3
4
5    Dated: January 25, 2021               CENTER FOR DISABILTY ACCESS
6
7
8
9                                          By:
10                                         Russell Handy, Esq.
                                           Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          11

     Complaint
